IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 97-50336
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

DENNIS BRYANT DAMER,

                                         Defendant-Appellant.

                        - - - - - - - - - -
           Appeal from the United States District Court
                 for the Western District of Texas
                        USDC No. A-96-CV-88
                        - - - - - - - - - -
                         February 10, 1998
Before DUHE’, DeMOSS and DENNIS, Circuit Judges.

PER CURIAM:*

     Dennis Bryant Damer, federal prisoner #49013-080, appeals

the denial of his motion to vacate, set aside or correct his

sentence pursuant to 28 U.S.C. § 2255.   He argues that he is

entitled to resentencing because Amendment 484 to the 1993

version of the Sentencing Guidelines reduces the quantity of

methamphetamine the court may consider in determining his

sentence.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 97-50336
                                -2-

     The district court did not err in denying Damer’s § 2255

motion because the alleged error is not cognizable under that

section.   See United States v. Towe, 26 F.3d 614, 616 (5th Cir.

1994).   Neither is he entitled to relief under 21 U.S.C.

§ 3582(c)(2), because the time for filing an appeal of the denial

of his § 3582(c)(2) motion has expired.   See Fed. R. App.

P. 4(a)(1).

     AFFIRMED.